Citation Nr: 0826304	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  04-39 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than October 27, 
2003 for special monthly compensation at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran's active duty service included the periods from 
June 1974 to April 1984 and from December 1984 to April 1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In April 2000 and August 2001, the veteran raised several 
claims to include increased rating claims for skin disorders, 
bronchitis, sinusitis, service connection for irritable bowel 
syndrome, gallbladder, and reflux laryngitis secondary to 
heartburn.  The Board continues to refer these matters to the 
RO for appropriate action.  In a statement dated March 20, 
2008, the veteran indicated that on March 12, 2008, he 
submitted increased rating claims for hiatal hernia with 
GERD, tension headaches, low back disability, skin 
disabilities and hyperlipidemia; and service connection 
claims for chest pain and esophageal spasm.  The Board brings 
this to the RO's attention.  

In 2005 and 2007, the veteran submitted several statements 
regarding his retirement pay and the Board also refers this 
to the RO.  

In December 2006, the Board remanded the issue for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

In June 2008, the Board advanced the appeal on the Board's 
docket pursuant to 38 C.F.R. § 20.900. 




FINDING OF FACT

Prior to October 27, 2003, the veteran did not have a single 
service-connected disability rated at 100 percent disabling 
with additional service-connected disability or disabilities 
independently ratable at 60 percent, nor was he shown to be 
substantially confined to his home by reason of his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation at the 
housebound rate were not met prior to October 27, 2003.  38 
U.S.C.A. §§ 1114(s), 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.400, 3.400(o)(2), 3.350(i) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letter, 
dated in January 2007 regarding the veteran's claim for 
entitlement to an effective date earlier than October 27, 
2003 for special monthly compensation at the housebound rate.  
In the letter, the veteran was notified of the evidence 
needed to substantiate the claim for an earlier effective 
date for special monthly compensation at the housebound rate.  
The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
notice included, in general, the provisions for disability 
rating and the effective date of the claim, that is, the date 
of receipt of the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided substantial 
content-complying VCAA notice, the claim for an earlier 
effective date for special monthly compensation at the 
housebound rate was readjudicated as evidenced by the 
supplemental statement of the case, dated in March 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records, VA records and Social Security Administration 
records.  As the veteran has not identified any additional 
evidence pertinent to the claim and as there are no 
additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 

Legal Criteria

With respect to the claim for an earlier effective date, 
unless otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).  The effective date of an award of 
increased compensation may, however, be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application 
for an increased evaluation is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  The U.S. Court of Appeals for Veterans Claims 
(CAVC) has held that the Board must look at all 
communications that can be interpreted as a claim for an 
increased rating, as well as all the evidence of record, and 
determine the earliest date as of which, within the year 
prior to the claim, the increase in disability was 
ascertainable.

The special monthly compensation at the housebound rate 
provided by 38 U.S.C. 1114(s) is payable where the veteran 
has a single service- connected disability rated as 100 
percent and: (1) Has additional service-connected disability 
or disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) Is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of service-connected disabilities to his 
or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  See 38 C.F.R. § 3.350(i).

Analysis

On October 27, 2003, a claim was received from the veteran 
for special monthly compensation at the housebound rate 
effective April 30, 1995.  The veteran claims he has been 
housebound since April 30, 1995, due to psychiatric 
conditions, headaches, bronchitis/asthma, allergic 
rhinitis/sinusitis, gastroesophageal disease, pharyngitis, 
low back disability, irritable bowel syndrome and 
cholecystitis.  The veteran and his spouse also contend he 
has been housebound since the early 1980s due to isolation 
from severe depression.  

In a statement received March 2008, the veteran argues that 
he was entitled to a 100 percent rating for a service-
connected disability effective April 1995 but due to 
erroneous advice from his former representative, he did not 
earlier pursue his claim for a 100 percent disability rating.  
Nevertheless, a review of the claims folder shows that prior 
to October 27, 2003, the veteran did not have a 100 percent 
rating for a service-connected disability.  By way of the 
rating decision in April 2004, the veteran was granted a 100 
percent rating for his service-connected dysthymic disorder, 
somatization disorder with history of anxiety, depression, 
adjustment disorder and dependent trait effective October 27, 
2003.  

The April 2004 rating granted the veteran special monthly 
compensation based on housebound criteria effective October 
27, 2003, based on one service-connected disability rated 100 
percent disabling and other multiple disabilities with a 
combined rating of at least 60 percent.  The record shows 
effective October 27, 2003, the veteran had a 100 percent 
rating due to his psychiatric disorder, a 30 percent rating 
for his service-connected hiatal hernia, a 10 percent rating 
for low back strain, a 10 percent rating for headaches, a 10 
percent rating for recurrent pharyngitis, a 10 percent rating 
for bronchitis and asthma, a 10 percent rating for sinusitis 
and rhinitis and a 10 percent rating for skin condition.  

By way of a rating decision in July 1996 the veteran was 
granted a 100 percent rating for total disability based on 
individual unemployability (TDIU), effective April 30, 1995.  
TDIU is granted "where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities." 38 C.F.R. § 4.16.  Thus, TDIU is granted when 
a veteran's service-connected disabilities are not rated at 
100 percent, either alone or combined, but still render him 
unemployable.  In contrast, SMC at the housebound rate 
requires a total (i.e., 100%) rating for a single service-
connected disability.  Notably, the July 1996 rating decision 
granted the veteran TDIU because it determined the 
combination of his service-connected disabilities rendered 
him unemployable.  While the veteran was entitled to receive 
TDIU in 1995, he was not determined to have a total rating 
for a single disability until October 27, 2003 and therefore 
not eligible for special monthly compensation until that 
date.

The evidence does no show the veteran was substantially 
confined to his home by reason of his service-connected 
disabilities prior to October 27, 2003.  VA medical records 
show that in April 1996, the veteran appeared depressed and 
never left home.  A VA progress note shows that in August 
1996, the veteran was planning to take a trip to the 
Philippines.   On VA examination in February 1997, the 
veteran reported he took walks within his neighborhood.  On 
VA examination in February 2000, the veteran reported going 
to school.  A Physician's Report for Aid and Attendance 
and/or Housebound dated November 14, 2003, shows that the 
veteran was severely depressed and anxious with neuronegative 
signs, was totally disabled since 1995, is essentially 
homebound and only leaves the home to attend his medical 
appointments.  The examiner concluded the veteran was 
essentially housebound.  

There is no legal basis for making the effective date of 
special monthly compensation at the housebound rate earlier 
than October 27, 2003.  The April 2004 rating decision which 
assigned the effective date for the 100 percent rating (on 
which special monthly compensation at the housebound rate is 
based) is final as to that rating, and bars such earlier 
effective date.  See 38 U.S.C.A. § 7105.  The law is 
dispositive and the claim must be denied.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than October 27, 
2003 for special monthly compensation at the housebound rate 
is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


